            Case 1:21-cv-00240-PB Document 1 Filed 03/22/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

IRA WIENER,                                            )
                                                       )
Plaintiff                                              )
                                                       )
v.                                                     )              Civil Action No.:
                                                       )
CHRISTOPHER DEAGAZIO, ESQ.                             )
& Law Offices of Christopher R.                        )
DeAgazio, PC                                           )
                                                       )
Defendants                                             )


                                             PARTIES
     1. Ira Wiener is an individual residing in New York, New York, and a previous client of
        Attorney Christopher R. DeAgazio and the Law Offices of Christopher R. DeAgazio, PC.

     2. Christopher DeAgazio ("Attorney DeAgazio"), is an attorney licensed to practice law in
        the State of Massachusetts, and a principal in the law firm of Law Offices of
        Christopher R. DeAgazio, PC.

     3. Defendant, Law Offices of Christopher R. DeAgazio, PC (“Defendant Law Firm”), is a
        professional corporation, created and authorized pursuant to the laws of the State of
        Massachusetts, with a principal office at 8 Cedar Street, Suite 145, in Woburn,
        Massachusetts.
     4. Attorney DeAgazio was, at all times material to this Complaint, an owner and employee of
        Defendant Law Offices of Christopher R. DeAgazio, PC.

                                           JURISDICTION
     5. This Court has jurisdiction under 28 U.S.C. 1332 because the matter in controversy
        exceeds $75,000 and the Plaintiff is the citizen of a different state than the Defendants.

     6. The acts at the basis of this Complaint occurred in Merrimack, New Hampshire.
        Therefore, venue in this Court is proper pursuant to 28 USC 1391 (b) (2).
                                      STATEMENT OF FACTS
     7. At all times relevant, John Hyslip (“Mr. Hyslip”) was the manager of Merrimack SPS,
        LLC.

     8. In 2010, Plaintiff sought to purchase the membership interests of Merrimack SPS, LLC.
        Case 1:21-cv-00240-PB Document 1 Filed 03/22/21 Page 2 of 4




9. During this time, Merrimack SPS, LLC, owned property located at 421 Daniel Webster
   Highway, in Merrimack, New Hampshire (“the subject property”).

10. On November 1, 2010, Plaintiff entered into a purchase agreement with Merrimack SPS,
    LLC, which included purchase of the subject property.

11. During this acquisition, Plaintiff retained Attorney DeAgazio, of the Law Offices of
    Christopher R. DeAgazio, PC, to represent his interests in this purchase agreement.

12. The terms of the November 1, 2010, purchase agreement designated Defendant Law Firm
    as the Escrow Holder for the purchase.

13. The purchase agreement was signed by Plaintiff and Mr. Hyslip.

14. The Purchase Closing Statement illustrates Plaintiff paid legal fees to Attorney
    DeAgazio.

15. The Purchase Closing Statement also illustrates Mr. Hyslip paid legal fees to Attorney
   DeAgazio.

16. As such, during the November 1, 2010, purchase, Attorney DeAgazio engaged in dual
    representation of Plaintiff and Mr. Hyslip.

17. Following the November 1, 2010, purchase, Plaintiff and Mr. Hyslip have become
    involved in a dispute over a lease of the subject property.

18. Mr. Hyslip has retained Attorney DeAgazio, of the Law Offices of Christopher R.
    DeAgazio, PC, to represent him in this dispute.

19. Mr. Hyslip’s interests in this dispute are adverse to Plaintiff.

20. Attorney DeAgazio never received Plaintiff’s informed consent to represent a party
   with adverse interests to Plaintiff.

21. Without obtaining informed consent from Plaintiff, who is Attorney DeAgazio’s
    previous client, Attorney DeAgazio violated the applicable duties of care.

22. Furthermore, upon information and belief, Attorney DeAgazio has, at no time, been
    authorized to practice law in the State of New Hampshire.
                            COUNT I: LEGAL MALPRACTICE
                               Against Attorney DeAgazio

23. Plaintiff incorporates the allegations set forth above as if fully restated.
           Case 1:21-cv-00240-PB Document 1 Filed 03/22/21 Page 3 of 4




   24. Plaintiff entered into an attorney-client relationship with the defendants to be provided
      with legal representation during Plaintiff’s acquisition of the membership interests
      Merrimack SPS, LLC.

   25. Under said attorney-client relationship, Defendant DeAgazio owed Plaintiff a duty of
       loyalty, professionalism, diligence, skill, competence, and reasonable care.

   26. Defendant DeAgazio breached the duty of loyalty, professionalism, diligence, skill,
       competence, and reasonable care by engaging in dual-representation of parties with
       competing interests during the November 1, 2010, purchase, and by later failing to
       recognize a conflict existed, by failing to request Plaintiff to waive this conflict, and by
       representing a party with interests adverse to Plaintiff.

   27. As a direct and proximate result of the aforementioned acts or omissions by Attorney
       DeAgazio, the plaintiff has suffered severe and significant financial losses,
       aggravation, emotional upset, distress, and other economic damages, as a proximate
       and foreseeable result of the defendant’s failure to render competent legal services.

                                  COUNT II: Respondeat Superior
                                   Against Defendant Law Firm

   28. Plaintiff incorporates the allegations set forth above as if fully restated.

   29. Defendant Law Firm employed Attorney DeAgazio, who was acting within the scope of
       his employment when he undertook to represent the plaintiff’s interests in the business
       acquisition of Merrimack SPS, LLC, and when he undertook to represent Mr. Hyslip’s
       interests, which were adverse to Plaintiff’s, and without first obtaining Plaintiff’s
       informed consent.

   30. Consequently, Defendant Law Firm is liable to the plaintiff, under the doctrine of
       respondeat superior, for Attorney DeAgazio’s failure to render competent legal services,
       and the resulting injuries to the plaintiff, in an amount within the jurisdictional limits of
       this Court.

WHEREFORE, the Plaintiff, Ira Wiener, respectfully requests that the Court:

       A. Enter judgment against the Defendant Christopher DeAgazio;

       B. Enter judgment against the Defendant Law Offices of Christopher R. DeAgazio, PC;

       C. Award Plaintiffs all the damages to which they are entitled; and

       D. Grant such further relief as it deems just and equitable.

Plaintiffs demand a Jury Trial.
          Case 1:21-cv-00240-PB Document 1 Filed 03/22/21 Page 4 of 4




Dated at Dover, New Hampshire this 22nd   day of March 2021.

                                                Respectfully Submitted,

Dated:                                          /s/ Lawrence A. Vogelman
                                                Lawrence A. Vogelman (NH Bar #10280)
                                                353 Central Avenue, Suite 200
                                                P.O. Box 977
                                                Dover, NH 03821
                                                Phone: 603-749-5000
                                                Email: LVogelman@shaheengordon.com


                                                /s/ Danielle L. Pomeroy
                                                Lawrence A. Vogelman (NH Bar # 272948)
                                                353 Central Avenue, Suite 200
                                                P.O. Box 977
                                                Dover, NH 03821
                                                Phone: 603-749-5000
                                                Email: dpomeroy@shaheengordon.com
